Citation Nr: 1002147	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-24 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hepatitis B and C.  

2.  Entitlement to an effective date prior to January 28, 
2008 for assignment of a 50 percent rating for service-
connected depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran served on active duty from March 1982 to March 
1986.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  On her July 2008 Form 9 the Veteran 
requested a Board hearing at the RO.  That hearing was 
scheduled for July 30, 2009.  However, in a July 30, 2009 
communication, the Veteran's representative reported that the 
Veteran was too ill to attend the hearing, that she did not 
wish to reschedule and that she requested that her claims 
file be sent to the Board for a final decision based on the 
evidence of record.

The Board notes that the Veteran has alleged that her 
service-connected hepatitis C has made her unable to work.  
The Board is cognizant of recent Court of Veterans Appeals 
precedent indicating that that a request for a total 
disability rating based on individual employability, whether 
expressly raised by a Veteran or reasonably raised by the 
record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation, such as 
the instant claim on appeal.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-454 (2009).  However, in the instant case the 
Veteran explicitly raised a claim for TDIU, which was 
separately adjudicated by a June 2008 rating decision.  
Accordingly, the Board has not considered a claim for TDIU as 
part of the instant claim for increase on appeal.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for the 
service-connected depression is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if any action is required on her 
part.   




FINDINGS OF FACT

1.  Prior to June 2006, the Veteran's symptoms of fatigue and 
malaise were attributed to her hepatitis C; however, anorexia 
and incapacitating episodes due to hepatitis C were not shown 
and it was not shown that the hepatitis C required continuous 
medication or dietary restriction

2.  From June 2006 the Veteran's hepatitis has not been shown 
to be active; fatigue and malaise have been present but not 
shown to be related to the Veteran's hepatitis C; anorexia 
and incapacitating episodes due to hepatitis C have not been 
shown, and it has not been shown that the hepatitis C 
required continuous medication or dietary restriction.     


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hepatitis C have not been met.  38 U.S.C.A. 1155, 5107 (West 
2002); 38 C.F.R. 4.7, 4.114, Diagnostic Code (Code) 7354 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A January 2007 
letter from the RO generally explained what the evidence 
needed to show to substantiate the claim.  It also explained 
that VA was responsible for obtaining relevant records from 
any federal agency, and that VA would make reasonable efforts 
to obtain records not held by a federal agency, but that it 
was the Veteran's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.  In addition the letter 
provided notice regarding how VA determines disability 
ratings and effective dates in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)). 

A June 2008 letter, appended to the June 2008 statement of 
the case, gave notice of how VA determines disability ratings 
and indicated that in determining a rating, VA considers 
evidence regarding the nature and symptoms of the condition, 
severity and duration of the symptoms, the impact of the 
condition and symptoms on employment, and specific test 
results.  Further, the letter listed examples of evidence 
that might support a claim for an increased rating and 
provided notice of the specific rating criteria applicable to 
rating hepatitis.  The Board finds that the specific 
explanations provided pertaining to the procedure for 
assigning the rating, the applicable rating criteria and the 
necessary evidence was in substantial compliance with the 
controlling legal authority pertaining to VCAA notice in 
increased rating claims.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009). 

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  She is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the Veteran was 
provided with VA examinations in April 2007 and May 2008.  
The Veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The Veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background

In a May 1997 decision the Veteran was awarded Social 
Security disability benefits on the basis of degenerative 
disc disease of the lumbar spine, chronic cervical strain, 
rheumatoid arthritis of the hands, cephalgia secondary to 
cervical strain, major depression and anxiety with panic 
attacks and agoraphobia.  

An October 2001 VA ambulatory care note shows that the 
Veteran did not report any gastrointestinal symptoms other 
than constipation.  She did not report rectal bleeding or 
vomiting.  Examination of the abdomen did not show any 
abnormalities.  Liver function testing was normal.  The 
pertinent diagnostic assessment was history of hepatitis C.  
The examining physician agreed with the Veteran's private 
physician, who had advised against treatment for hepatitis C 
as long as her hepatitis titer remained low.  

In a September 2002 VA gastroenterology note, a treating VA 
gastroenterologist, Dr. Boyd, indicated that the Veteran 
hepatitis C was based on a positive geneotype in March 2002 
and a viral load of 23,800 in October 2001.  Dr. Boyd noted 
that in the past year the Veteran had had a low viral load 
(below 600) but it was certainly not 0 as she would not have 
cleared the virus so long after her initial infection.

In a subsequent November 2002 note, Dr. Boyd noted that the 
Veteran had a viral load of 1310.  He also noted that the 
Veteran's disability likely secondary to chronic fatigue was 
due to her hepatitis C.  

A December 2002 VA ambulatory care note shows that the 
Veteran was having a problem with weight gain.  She had 
gained about 15 pounds in the past year.  The physician also 
noted that the Veteran had active hepatitis C and that many 
of her symptoms over the years of muscle aching and myalgias, 
for which she was diagnosed with fibromyalgia and other 
diagnoses, was probably related to chronic hepatitis C.  

A February 2003 VA nutrition education note shows that the 
Veteran reported that she started smoking again because of 
family stress and her weight kept coming off.  She stated 
that she had been on a low fat diet since 15 secondary to 
heart problems in her family.  She was going to stop smoking 
after she lost another 10 pounds.  A separate February 2003 
VA ambulatory care note shows that the Veteran reported that 
she had lost 15 pounds after starting smoking again and that 
she felt better about herself after losing the weight.  The 
pertinent diagnostic assessment was weight gain resolved and 
the Veteran was advised of the importance of stopping 
smoking.  

A March 2003 VA rheumatology clinic note indicates that the 
Veteran had been treated for symptoms of arthritis, aches, 
pains and myalgias for many years and that hepatitis B and C 
could cause these symptoms.  The pertinent diagnostic 
assessment was rheumatological symptoms likely secondary to 
hepatitis C.  

In an October 2003 VA administrative note, Dr. Boyd indicated 
the Veteran's hepatitis B had essentially resolved but that 
her hepatitis C had become chronic.  

On February 2004 VA examination, the diagnostic impression 
was hepatitis C.  It was noted that the Veteran was 
undergoing no active therapy for the hepatitis C and that her 
viral load was currently undetectable.  

A July 2004 ambulatory care note indicates that the Veteran's 
hepatitis C had been undetectable since February 2003.  It 
was noted that there was nothing from the hepatitis C 
standpoint that needed follow up.  

A November 2004 VA gastroenterology note indicates that the 
Veteran had a remote history of hepatitis C with a current 
undetectable viral load.  She reported problems with bloating 
along with continued problems with fatigue, myalgias and 
irritability.  The pertinent diagnostic impression was 
hepatitis C with an undetectable viral load. 

A June 2006 VA primary care note shows that the Veteran was 
worried that she had cancer and/or cirrhosis.  The treating 
physician advised her that gastroenterology had found no 
evidence of cirrhosis.  Her alpha-fetoprotein was low and a 
liver/spleen scan was scheduled.     

A June 2006 VA gastroenterology attending physician's note 
indicates that in the last two years the Veteran's viral load 
had been undetectable.  There had been no loss of weight, 
varices, ascites or encephalopathy.  The Veteran had a lot of 
questions about biopsy and her hepatitis.  The physician 
noted that the Veteran's past medical history included lichen 
planus, sleep apnea, subdural hematoma, PTSD and hematuria.  
She also had a past surgical history of a heart valve 
operation and an appendectomy.  

Physical examination showed that the Veteran was anticteric, 
with no apparent distress in the chest or cardiovascular 
system.  The abdomen was soft and nontender with normal bowel 
sounds.  The diagnostic impression was no evidence of 
heptatitis C with undetectable viral load.  The Veteran 
indicated that she was very worried about her liver and said 
that she was told by a technician that she may have some 
cirrhosis.  Consequently, she was requesting a biopsy.  The 
physician explained the risk of a liver biopsy given that the 
Veteran was taking Coumadin and also explained that the 
Veteran's liver enzymes were normal and her viral load was 
undectectable.  Additionally, her being depressed and being 
on 2 anti-depressants made her unsuitable for Interferon 
treatment 

On April 2007 VA examination, it was noted that the Veteran 
had a history of hepatitis since 1982, along with a number of 
other medical problems.  The Veteran was very confrontational 
and became very upset when the physician discussed her other 
medical problems and implied that these problems were not due 
to hepatitis.  The Veteran reported that she was a shut in 
and did not leave her apartment due to chronic pain from head 
to toe.  The Veteran indicated that her pain was constant and 
was refractory to treatment.  The examiner noted that the 
Veteran did not have ascites, hepatic encephalopathy, 
hemorrhage or hemetemesis.  The Veteran was noted to have had 
episodes of melena.  Also, there had not been any episodes of 
portal hypertension or jaundice.  She was not receiving any 
treatment.  She reported severe weakness, abdominal pain, in 
addition to pain in all other parts of her body and malaise.  
She had lost 8 pounds in the last year and said that she only 
would eat because she knew that had to do so.  The Veteran 
was found not to have vasculitis but was noted to have a 
history of acute renal failure.  It was unknown whether she 
had cirrhosis as a sequelae of liver disease.  The Veteran 
reported that she was constantly incapacitated due to pain.

The examiner noted that the Veteran had not had a recent 
viral load but that the last one was undetectable.  The 
examiner diagnosed the Veteran as having hepatitis with 
multiple medical problems and noted that the hepatitis did 
not appear to be clinically active.  The examiner opined that 
it was less likely than not that the Veteran's current 
symptoms were related to hepatitis.  

An April 2008 VA psychiatry consultation note indicates that 
the Veteran had been diagnosed with fibromyalgia and chronic 
neuropathic pain.      

On May 2008 VA examination, it was noted that the Veteran had 
a history of hepatitis C.  The Veteran reported that she 
believed that all of her current problems were from hepatitis 
C including fibromyalgia, chronic pain, chronic venous stasis 
changes and chronic fatigue.  Physical examination showed a 
normal abdomen with no evidence of malnutrition, portal 
hypertension or other signs of liver disease.    The examiner 
noted that she continued to have normal liver function 
testing (LFTs) and that she did not have any history of 
treatment for hepatitis C.  She was on Coumadin for cardiac 
problems and also had a history of fibromyalgia.  She had 
last been seen by VA for gastrointestinal issues in June 2006 
at which time there was no evidence of hepatitis C as the 
Veteran's liver enzymes were normal and a viral load was 
undetectable.  The Veteran claimed that the pain all over her 
body was from hepatitis C.

The examiner noted that the course of the Veteran's hepatitis 
C since onset had been stable and that she was not receiving 
any current treatment for hepatitis C.  There had been no 
incapacitating episodes during the last 12 months.    
  
The examiner noted that the Veteran did have symptoms of 
near-constant fatigue, malaise and nausea.  Physical 
examination showed a normal abdomen with no evidence of 
malnutrition, portal hypertension or other signs of liver 
disease.  It was noted that the Veteran had underwent 
intentional weight loss and that she had chronic venous 
changes in the lower extremities, which were not related to 
her hepatitis C.  The examiner diagnosed the Veteran as 
having hepatitis C and found that the illness did not have 
any effect on usual daily activities and did not result in 
any employment limitations. 

On her July 2008 Form 9 the Veteran contended that her 
hepatitis C had resulted in fatigue, malaise, weight loss and 
severe incapacitating episodes and that it was for these 
conditions that she was receiving Social Security benefits. 
She had been unable to leave her house, seek or gain 
employment or perform common household tasks, all as a result 
of her service-connected hepatitis.      

In December 2008 argument the Veteran's representative 
indicated that based on the medical documentation of record, 
the Veteran continued to have daily fatigue, malaise, 
substantial weight loss and frequent incapacitating episodes 
of at least six weeks during the past 36 week period.  
Consequently, the representative contended that a rating in 
excess of 10 percent for hepatitis C was warranted.  

A December 2008 VA psychiatric consultation shows that the 
Veteran felt angry and stigmatized by her alcohol dependence 
diagnosis and felt that this was the reason that the VA pain 
clinic would not prescribe her pain medication.  This was 
despite the fact that the pain providers had explained at her 
last visit that narcotic pain medication was not appropriate 
for her type of pain (diagnosed as fibromyalgia and chronic 
neuropathic pain).  

In a July 2009 statement the Veteran indicated that she had 
near constant debilitating symptoms of fatigue, malaise, 
nausea, arthralgia and right upper quadrant pain.  In the 
past year she had lost over 40 pounds.  She did not drive or 
leave the house except for medical appointments and upon 
completion of those appointments she would be so drained that 
it would take her two to three days to recover.  She also 
indicated that statements from Dr. Boyd from 2003 and 2004 
indicated that she was unable to work due to residuals of her 
hepatitis.  She also noted a March 2009 statement from Dr. 
Boyd, where he indicated that the Veteran's disabilities 
appeared to be a global series of problems from heart disease 
to arthralgias to fatigue, some of which could be from the 
hepatitis C.  Based on Dr. Boyd's statement and her current 
symptoms she believed that she had not received a fair and 
proper rating, that her current industrial capacity was next 
to nothing and that according to VA's own rating schedule 
under Code 7354, she should have been rated and received 100 
percent disability since the original date of her grant of 
service connection for hepatitis C.  She contended that since 
her claim was first received she had had near constant 
debilitating symptoms including fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia and right upper quadrant pain, 
along with substantial weight loss hepatomegaly and 
incapacitating episodes having a total duration of at least 6 
weeks at a time.  

In October 2009 correspondence the Veteran indicated that she 
was extremely ill and had to return to the VA hospital for 
another 4 to 6 week stay for a severe heart infection.  With 
the correspondence, she attached VA records showing the 
discharge instructions she received in August 2009 following 
her recent hospitalization.  She was instructed to maintain a 
heart healthy diet. 

III.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
 
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Veteran. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

38 C.F.R. § 4.114, provides the schedule of ratings and 
diagnostic criteria for evaluating disorders of the digestive 
system.  Under 38 C.F.R. § 4.114, a single evaluation will be 
assigned under the diagnostic code reflecting the predominant 
disability picture.  
 
The Veteran's hepatitis C disability is currently rated as 10 
percent disabling under 38 C.F.R. § 4.114, Code 7354.  Code, 
7354 governs the evaluation of hepatitis C (as well as non-A, 
non-B hepatitis).  Under that code, a 10 percent rating 
requires that the disease be productive of intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week but less than two weeks 
during the past twelve-month period.  38 C.F.R. § 4.114, Code 
7354.  
 
A 20 percent rating is warranted if hepatitis C is productive 
of daily fatigue, malaise, and anorexia (without weight loss 
or hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
twelve-month period.  Id. 
 
A 40 percent evaluation is assigned if hepatitis C is 
manifested by daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly, or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period.  Id. 
 
A 60 percent evaluation is warranted for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  Id. 
 
A 100 percent evaluation is assigned in cases of near- 
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  Id. 
 
Note 1 under Diagnostic Code 7354, provides that hepatitis C 
sequelae (such as cirrhosis of the liver) will be evaluated 
under an appropriate diagnostic code, but not using the same 
signs and symptoms as the basis for evaluation under 
Diagnostic Code 7354, and under a diagnostic code for 
sequelae (see 38 C.F.R. § 4.14).  See Note 1 following 38 
C.F.R. § 4.114, Diagnostic Code 7354. 
 
Note 2 under Diagnostic Code 7354 provides that for purposes 
of evaluating conditions under Diagnostic Code 7354, 
'incapacitating episode' means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  See Note 2 following 38 C.F.R. § 4.114. 
 
38 C.F.R. § 4.112 indicates that the term 'minor weight loss' 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer. 
'Baseline weight' means the average weight for the two-year-
period preceding onset of the disease.  38 C.F.R. § 4.112.

IV.  Analysis

At the outset the Board notes that although the Veteran is 
service connected for both hepatitis C and hepatitis B, the 
record does not establish any current, independent 
symptomatology resulting from the hepatitis B.  Accordingly, 
Code 7354, pertaining to impairment resulting from hepatitis 
C, is the appropriate code under which to rate the Veteran's 
hepatitis.

The evidence of record does establish that in November 2002, 
Dr. Boyd found that the Veteran did have active hepatitis C 
and that the Veteran's disability likely secondary to chronic 
fatigue was due to the disease.  The Board finds it 
reasonable to presume that along with this fatigue, the 
Veteran also had malaise.  In addition, the Veteran has at 
least generally indicated that her fatigue and malaise were 
occurring on a daily basis.  Further, although subsequent 
records indicate that the Veteran's hepatitis C was 
undetectable, the Board notes that prior to June 2006 there 
are no affirmative findings indicating that her hepatitis C 
was actually asymptomatic.     

However, even if the Veteran was experiencing daily fatigue 
and malaise due to hepatitis C up until June 2006, the 
evidence of record does not establish that the Veteran had 
symptoms of daily anorexia resulting from her hepatitis C 
during this time frame.  Nor is it established that the 
Veteran required daily medication or dietary restriction due 
to hepatitis C.  Although the record does indicate that the 
Veteran had lost some weight, it also indicates that the she 
was intentionally trying to lose weight and does not indicate 
that she was losing weight as a result of anorexia from 
hepatitis C.  Accordingly, as daily anorexia, required, 
continuous medication and dietary restriction are not shown 
prior to June 2006, the Board cannot assign a rating in 
excess of 10 percent under Code 7354 based on the presence of 
fatigue, malaise and anorexia.  

The evidence of record also does not establish the presence 
of incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks, within a 12 month 
period prior to June 2006.  The Board notes that the Veteran 
has made a general assertion that her hepatitis C results in 
"severe incapacitating episodes" and that she had been 
unable to leave her house, seek or gain employment or perform 
common household tasks as a result of her hepatitis C.  
However, she has not asserted that she actually required 
bedrest prior as a result of her hepatitis C symptoms.  Nor 
is there any objective medical evidence of record to suggest 
that she required bedrest as result of such symptoms.  

Further, inasmuch as the Veteran may be alleging that she 
does require bedrest as a result of hepatitis C, the Board 
does not find this allegation credible, in the absence of any 
corroborating medical evidence.  In this regard, the Board 
notes that the Veteran has also alleged that she is receiving 
Social Security benefits as result of the fatigue, malaise, 
weight loss and severe incapacitating episodes associated 
with hepatitis C.  However, the Veteran's Social Security 
records show that she was awarded Social Security benefits in 
May 1997, not on the basis of hepatitis C symptomatology, but 
on the basis of degenerative disc disease of the lumbar 
spine, chronic cervical strain, rheumatoid arthritis of the 
hands, cephalgia secondary to cervical strain, major 
depression and anxiety with panic attacks and agoraphobia.  
Further, the Veteran has alleged that she has had 
hepatomegaly (i.e. enlarged liver) since she first filed her 
claim, despite the fact that the medical evidence of record 
does not show any liver abnormalities.  Accordingly, given 
this contradiction between the Veteran's subjective testimony 
regarding the nature of her Social Security benefits and 
hepatitis C and the objective evidence contained in the 
record, the Board does not find the Veteran's testimony 
regarding incapacitating episodes credible, in the absence of 
any medical evidence or other corroborating evidence that 
bedrest has been required for her hepatitis C symptoms.  In 
sum, as incapacitating episodes due to hepatitis C have not 
been established prior to June 2006, a rating in excess of 10 
percent on this basis is also not warranted.  

As of June 2006, the evidence of record does not establish 
that the Veteran has had any symptomatology resulting from 
hepatitis C.  Notably, the June 2006 VA gastroenterologist 
found that the Veteran had had no loss of weight, varices, 
ascites or encephalopathy and that her liver enzymes were 
normal, and more generally provided a diagnosis of no 
evidence of hepatitis C, with an undetectable viral load.  
Similarly, the April 2007 VA examiner found that it was less 
likely than not that any of the Veteran's reported symptoms 
(including constant pain, severe weakness, abdominal pain, 
and malaise) was related to hepatitis.  In addition, the May 
2008 examiner did not attribute any of the Veteran's reported 
symptoms to hepatitis C and found that the illness did not 
have any effect on the Veteran's usual daily activities and 
did not result in any employment initiations.  Accordingly, 
given that it is not shown by the medical evidence that the 
Veteran had any symptomatology attributable to hepatitis C 
since June 2006, there is no basis under Code 7354 for 
assigning a rating in excess of 10 percent for the disease 
for this time period.

Further, even assuming arguendo, that the Veteran continued 
to experience hepatitis C related fatigue and malaise from 
June 2006 forward, it is not established that she has any 
anorexia as a result of the illness or that she requires 
continuous medication or dietary restriction.  Notably, the 
June 2006 VA physician's note indicated that there had been 
no loss of weight and the May 2008 VA examiner indicated that 
the Veteran had undergone intentional weight loss.  Also, 
although the Veteran did report an 8 pound loss of weight on 
April 2007 VA examination, and that she would only eat 
because she had to, the April 2007 VA examiner did not find 
that any of the reported weight loss or eating problems were 
attributable to hepatitis C.  Further, although the Veteran 
reported in July 2009 an over 40 pound weight loss, there is 
no medical evidence that any such weight loss is attributable 
to hepatitis C, and as explained above, the Board does not 
find the Veteran's self-reporting of hepatitis C related 
symptomatology credible.  The Board also notes that although 
the Veteran is competent to report symptoms such as fatigue, 
malaise and weight loss, as a layperson, she is not competent 
to comment on the medical etiology of such symptoms.  See 
Espiritu v. Derwinski 2 Vet. App. 492 (1992).

Additionally, from June 2006 forward incapacitating episodes 
are also not shown. The June 2006 VA physician did not note 
any incapacitating episodes and the April 2007 VA examiner 
explicitly found that it was less likely than not that any of 
the Veteran's symptoms were related to hepatitis C.  Also, 
the May 2008 VA examiner, after interviewing the Veteran and 
conducting a physical examination specifically found that the 
Veteran did not have any incapacitating episodes.  Further, 
the Board once again does not find the Veteran's general 
reports of "severe incapacitating episodes" credible.  
Thus, in summary, there is no basis in the record for 
assigning a rating in excess of 10 percent for hepatitis C, 
even assuming, arguendo, that the Veteran has experienced 
hepatitis C related symptomatology since June 2006. 

The Board has also considered assignment of a higher rating 
on an extraschedular basis.  The threshold factor for 
extraschedular consideration is a finding on the part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
ratings for the service - connected disability at issue are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for this disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned rating is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  See VAOGCPREC  6-96 (Aug. 16, 1996).  Thun v. 
Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The 
rating schedule contemplates the described symptomatology 
attributable to hepatitis C, and provides for ratings higher 
than that assigned based on more significant functional 
impairment, should the disability worsen.  Thus, the 
threshold requirement for invoking the procedures set forth 
in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Given that there is no basis for assigning a rating in excess 
of 10 percent for hepatitis C at any time during the appeal 
period, on either a schedular or extraschedular basis, the 
preponderance of the evidence is against this claim and it 
must be denied.   


ORDER

Entitlement to a rating in excess of 10 percent for hepatitis 
B and C is denied.   


REMAND

In a statement received by the RO in July 2008, the Veteran 
expressed disagreement with the June 2008 rating action that 
assigned a 50 percent rating for service-connected 
depression, effective in January 2008.  The claims file 
reflects that no statement of the case has been issued on 
this issue.  The Court has held that where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue for the issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Thus, this claim is being remanded for issuance of a 
statement of the case and to give the Veteran the opportunity 
to complete an appeal.  38 U.S.C.A 7105 (West 2002); 38 
C.F.R. 19.26 (2008).  After the statement of the case has 
been issued, the claim should be returned to the Board only 
if the Veteran perfects the appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App  93, 97 (1997). 

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.) 


The RO should issue a statement of the 
case to the Veteran addressing the 
matter of the entitlement to an 
increased rating for the service-
connected depression, including 
citation to all relevant law and 
regulation pertinent to this claim.  
The Veteran must be advised of the time 
limit for filing a substantive appeal.  
38 C.F.R. § 20.302(b).  Then, only if 
the appeal is timely perfected, this 
issue is to be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


